







MODIFICATION AND AMENDMENT AGREEMENT


THIS MODIFICATION AND AMENDMENT AGREEMENT (“Agreement”) is made effective this
5th day of April, 2007 (the “Effective Date”), by and among Benda
Pharmaceutical, Inc., a Delaware corporation (the “Company”), Ever Leader
Holdings Limited, a company incorporated under the laws of Hong Kong SAR ("Ever
Leader") and the investors listed on the Schedule of Buyers attached hereto
(individually, a "Buyer" and collectively, the "Buyers").


RECITALS


 
WHEREAS, the Company, formerly known as Applied Spectrum Technologies, Inc.,
Ever Leader KI Equity Partners III, LLC and each of the stockholders of Ever
Leader, entered into an Exchange Agreement, dated as of September 7, 2006
pursuant to which Ever Leader became a wholly-owned subsidiary of the Company
(the "Acquisition") at the close of the Acquisition on November 15, 2006;
 
WHEREAS, the Company, Ever Leader Holdings Limited, a company incorporated under
the laws of Hong Kong SAR ("Ever Leader"), and the Buyers entered into a
Securities Purchase Agreement dated November 15, 2006 (the "Securities Purchase
Agreement"), pursuant to which the Buyers purchase Units of the Company’s
securities for a total of $12,000,000 consisting of (i) 25,961,760 shares of
Benda common stock, par value $0.001 per share (the "Common Stock"), and (ii)
warrants (the "Warrants") which will be exercisable to purchase up to 25,961,760
shares of Common Stock in accordance with the terms of the Warrants; and


WHEREAS, in connection with the Securities Purchase Agreement, the Company
entered into a Registration Rights Agreement with the Buyers (“Registration
Rights Agreement"), wherein Benda agreed to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute, and applicable state securities
laws;
 
WHEREAS, in connection with the Securities Purchase Agreement, the Company
entered into a Make Good Agreement ("Make Good Agreement") by and among the
Company, Ever Leader, Mr. Yiqing Wan and Ms. Wei Xu, Moveup Investments Limited
and Computershare Trust Company, Inc. in order to place the Escrow Shares (as
defined in the Make Good Escrow Agreement) into an escrow for the benefit of the
Buyers in the event that Benda fails to satisfy certain performance thresholds
as specified in the Make Good Agreement (collectively, the Securities Purchase
Agreement, Warrants, Registration Rights Agreement, and Make Good Agreement are
known as the “Transaction Documents”);
 
WHEREAS, the Company, Ever Leader, and the Buyers desire to enter into this
Agreement amending the Transaction Documents to allow for certain issuances of
the Company’s securities, including additional purchases of the Company’s equity
securities by the Buyers pursuant to the Investment Agreement between the
Company and certain Buyers dated April __, 2007 (the “Investment Agreement”);
issuances required under the Equity Transfer Agreements entered into with
certain shareholders of Shenzhen Sibiono Gene Tech Co., Ltd, effective April __,
2007 (“Equity Transfer Agreements”); and issuances of options pursuant to an
approved Qualified Employment Stock Option Plan.
 

 
1

--------------------------------------------------------------------------------

 



 


NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties identified below hereby agree as follows:


1. The Securities Purchase Agreement is hereby amended and modified as follows:
 
(a) The parties wish to exclude subsequent purchases of the Company’s equity
securities by Buyers pursuant to the Investment Agreement; issuances of
securities required under the Equity Transfer Agreements; and issuances of
options pursuant to an approved Qualified Employment Stock Option Plan from what
constitutes a Dilutive Issuance. Accordingly, Section 4(j) of the Securities
Purchase Agreement is hereby amended by adding a new sentence at the end of said
Section 4(j) which shall read as follows:


“This Section 4(j) shall not apply to additional purchases of the Company’s
equity securities by certain Buyers, pursuant to the Investment Agreement
between the Company and such Buyers dated April 5, 2007 (the “Investment
Agreement”); issuances of securities required under the Equity Transfer
Agreements entered into with certain shareholders of Shenzhen Sibiono Gene Tech
Co., Ltd, effective April 1, 2007 (“Equity Transfer Agreements”); and issuances
of options pursuant to an approved Qualified Employment Stock Option Plan, nor
shall such issuances be included in the definition of a Dilutive Issuance.”
 
(b) The parties further wish to include shares of Common Stock issued and
issuable to certain Buyers pursuant to the Investment Agreement, not including
any such shares issued pursuant to warrants granted under the Investment
Agreement, in determining the Buyers’ respective pro rata portions (referred to
as “Basic Amount”) of any Offered Securities to which they will have the right
to subscribe and purchase pursuant to Section 4(n)(i) of the Securities Purchase
Agreement. Accordingly, Section 4(n)(i)(1) is hereby amended and replaced with
the following section:


“(1) The Company shall deliver to each Buyer an irrevocable written notice
(the "Offer Notice") of any proposed or intended issuance or sale or exchange
(the "Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Buyers the Offered Securities, allocated among such Buyers (a) based on
such Buyer's pro rata portion of the sum of (1) the number of Common Shares
purchased hereunder plus (2) the number of Common Shares issued and issuable to
certain Buyers in connection with the Investment Agreement (other than Warrant
Shares, as defined therein) (the "Basic Amount"), and (b) with respect to each
Buyer that elects to purchase its Basic Amount, any additional portion of the
Offered Securities attributable to the Basic Amounts of other Buyers as such
Buyer shall indicate it will purchase or acquire should the other Buyers
subscribe for less than their Basic Amounts (the "Undersubscription Amount"),
which process shall be repeated until the Buyers shall have an opportunity to
subscribe for any remaining Undersubscription Amount.”

 
2

--------------------------------------------------------------------------------

 

(c) The parties further wish to exclude subsequent purchases of the Company’s
equity securities by certain Buyers pursuant to the Investment Agreement;
issuances of securities required under the Equity Transfer Agreements; and
issuances of options pursuant to an approved Qualified Employment Stock Option
Plan from the restrictions on Additional Issuance of Securities set forth in
Section 4(n) of the Securities Purchase Agreement. Accordingly, Section 4(n)(iv)
is hereby amended and replaced with the following section:


“(iv) The restrictions contained in subsections (ii) and (iii) of this Section
4(n) shall not apply in connection with the issuance of any Excluded Securities
(as defined in the Warrants), nor shall such restrictions apply to any
subsequent purchases of the Company’s equity securities by certain Buyers
pursuant to the Investment Agreement; issuances of securities required under the
Equity Transfer Agreements; and issuances of options pursuant to an approved
Qualified Employment Stock Option Plan.”


(d) The parties further wish to amend Section 4(r) of the Securities Purchase
Agreement to negate the requirement that the Company provide financial
statements for the year ending December 31, 2004 audited by Rotenberg & Company,
LP, and to specify that the financial statements for the year ending December
31, 2005 be audited by Kempisty and Company Certified Public Accountants, P.C.
Accordingly, Section 4(r) is hereby amended and replaced with the following
section:


“(r) Audited Financial Statements. On or prior to the date which is sixty (60)
days after the Closing Date (the "Audited Financial Statement Delivery
Deadline"), the Company shall deliver to the Buyers its financial statements for
the year ending December 31, 2005, audited by Kempisty and Company Certified
Public Accountants, P.C., prepared in accordance with generally accepted
accounting principles, consistently applied, during each year involved (except
as may be otherwise indicated in such financial statements or the notes thereto)
and fairly presenting in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for each such year then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).”
 
2. The Warrants issued in connection with the Transaction Documents on November
15, 2006 are hereby amended and modified as follows:
 
(a) The parties wish to exclude subsequent purchases of the Company’s equity
securities by certain Buyers pursuant to the Investment Agreement; issuances of
securities required under the Equity Transfer Agreements; and issuances of
options pursuant to an approved Bonafide Employment Stock Option Plan from what
constitutes a Dilutive Issuance under the Warrants. Accordingly, Section 2(a) of
the Warrants is hereby amended by adding a new subsection Section 2(a)(vi) which
shall read as follows:

 
3

--------------------------------------------------------------------------------

 





“(vi) This Section 2(a) shall not apply to additional purchases of the Company’s
equity securities by certain Buyers pursuant to the Investment Agreement between
the Company and such Buyers dated April __, 2007 (the “Investment Agreement”);
issuances of securities required under the Equity Transfer Agreements entered
into with certain shareholders of Shenzhen Sibiono Gene Tech Co., Ltd, effective
April 1, 2007 (“Equity Transfer Agreements”); and issuances of options pursuant
to an approved Qualified Employment Stock Option Plan, nor shall such issuances
be included in the definition of a Dilutive Issuance.”
 
3. The Registration Rights Agreement is hereby amended and modified as follows:
 
(a) The parties wish to allow subsequent purchases of the Company’s equity
securities by certain Buyers pursuant to the Investment Agreement, including any
such shares issued pursuant to warrants granted under the Investment Agreement,
to be included in the Initial Registration Statement and any Additional
Registration Statements, as defined in the Registration Rights Agreement.
Accordingly, the last sentence of Section 2(c) of the Registration Rights
Agreement is hereby amended and replaced as follows:
 
“In no event shall the Company include any securities other than Registrable
Securities on any Registration Statement without the prior written consent of
the Required Holders except for (1) up to 2,597,424 shares of Common Stock
issuable by the Company upon exercise of warrants issued by the Company to the
Placement Agent (as defined in the Securities Purchase Agreement) on the Closing
Date and (2) additional purchases of the Company’s equity securities by certain
Buyers pursuant to the Investment Agreement between the Company and such Buyers
dated April __, 2007 (the “Investment Agreement”).”
 
(b) The Buyers hereby waive any and all rights to Registration Delay Payments
resulting from the Filing Failure whether currently due and owing or hereinafter
accrued pursuant to Section 2(g) of the Registration Rights Agreement, except
for the February Registration Delay Payment in the amount of $120,000 to be
distributed pro rata according to each Buyers initial investment amount.
 
(c) The parties wish to extend the date that the Company is required to have the
Initial Registration Statement declared effective to August 15, 2007.
Registration Delay Payments shall only accrue after August 15, 2007.
Accordingly, Section 1(n) of the Registration Rights Agreement is hereby amended
and replaced as follows:
 
“(n) “Initial Effectiveness Deadline” means August 15, 2007.”
 
4. The Make Good Agreement is hereby amended and modified as follows:
 
(a) The parties wish to negate the requirement that the Company provide
financial statements for the year ending December 31, 2004 audited by Rotenberg
& Company, to specify that the financial statements for the year ending December
31, 2005 be audited by Kempisty and Company Certified Public Accountants, P.C.,
and to exclude the financial statements for the year ending December 31, 2004
from the calculation of any and all performance thresholds included in the Make
Good Agreement. Accordingly, Recital G of the Make Good Agreement is hereby
amended and replaced with the following section:

 
4

--------------------------------------------------------------------------------

 



 
“G. On or prior to sixty (60) days from the Closing Date of the Securities
Purchase Agreement, as defined therein, (the "Audited Financial Statement
Delivery Deadline"), the Company is required under the Securities Purchase
Agreement to deliver to the Buyers its financial statements for the year ending
December 31, 2005, audited by Kempisty and Company Certified Public Accountants,
P.C. (the "New Audit Financial Statements"), prepared in accordance with
generally accepted accounting principles, consistently applied, during each year
involved (except as may be otherwise indicated in such financial statements or
the notes thereto) and fairly presenting in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for each such year then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).”
 
(b) Additionally, Section 2(d)(i) of the Make Good Agreement is hereby amended
and replaced with the following section:
 
“(i) Applied Spectrum shall provide the Investor Agent and the Investors with
the New Audited Financial Statements on or before the Audited Financial
Statement Delivery Deadline. Concurrently with the release of the New Audited
Financial Statements to the Investor Agent and the Investors, (I) the Company
shall provide to the Investor Agent and the Investors a written certification as
to the amount of (u) Revenue (as defined and calculated under US GAAP) of the
Company and its Subsidiaries for the period ended December 31, 2005, as set
forth in the New Audit Financial Statements (such Revenue for each such period,
the "New Audited Revenue"), (v) Cash Flow from Operations (as defined and
calculated under US GAAP) of the Company and its Subsidiaries for the period
ended December 31, 2005, as set forth in the New Audit Financial Statements
(such Cash Flow from Operations for each such period, the "New Audited Cash Flow
from Operations"), (w) Revenue of the Company and its Subsidiaries for the
period ended December 31, 2005 as set forth in the financial statements of the
Company audited by Moen & Company LLP delivered to the Investor Agent and the
Investors on or prior to the Closing Date (such Revenue for each such period,
the "Old Audited Revenue"), (x) Cash Flow from Operations of the Company and its
Subsidiaries for the period ended December 31, 2005 as set forth in the
financial statements of the Company audited by Moen & Company LLP delivered to
the Investor Agent and the Investors on or prior to the Closing Date (such Cash
Flow from Operations for each such period, the "Old Audited Cash Flow from
Operations"), (y) whether (A) the New Audited Revenue is 10% less than the Old
Audited Revenue for such corresponding period (the "New Audited Revenue
Threshold") or (B) the New Audited Cash Flow from Operations is 10% less than
the Old Audited Cash Flow from Operations for such corresponding period (the
"New Audited Cash Flow from Operations Threshold") (collectively, the "New
Financial Statement Thresholds") and (z) whether the New Financial Statement
Thresholds have been met and (II) the Company shall make such New Financial
Statements and certification publicly available (as part of an Annual Report on
Form 10-KSB or on a Current Report on Form 8-K, or otherwise).”
 
(c) The parties further wish to include shares of Common Stock issued and
issuable to certain Buyers pursuant to the Investment Agreement, not including
any such shares issued pursuant to warrants granted under the Investment
Agreement, in determining the Buyers’ respective pro rata portions (referred to
as “Pro Rata Basis”) of the Escrow Shares pursuant to the terms of the Make Good
Agreement.

 
5

--------------------------------------------------------------------------------

 





Accordingly, Section 2(c)(i) is hereby amended and replaced with the following
section:
 
“(i) Investors holding at least 100 shares of Common Stock as of April 10, 2008
(the "Eligible Investors") shall be entitled to receive allocations of the
Released Escrow Shares on a Pro Rata Basis. For the purpose of this Agreement,
"Pro Rata Basis" means such portion of the Released Escrow Shares equal to the
product of (i) the number of Released Escrow Shares (as calculated in accordance
with Section 2(b) above) and (ii) the quotient of (x) the number of shares of
Common Stock acquired by such Eligible Investor in the Offering or by certain
Investors, pursuant to the Investment Agreement between the Company and such
Investors dated April __, 2007 (the “Investment Agreement”) and (y) the sum of
(1) the number of shares of Common Stock acquired by all Investors in the
Offering and (2) the number of Common Shares issued and issuable to certain
Investors in connection with the Investment Agreement (other than Warrant
Shares, as defined therein). Any distribution of Released Escrow Shares
hereunder shall also include a distribution to such Investor of any dividends or
other distributions in the Escrow, which were issued or otherwise obtained or
deposited with respect to such Released Escrow Shares distributed to such
Investor hereunder.
 
Additionally, Section 2(d)(ii) is hereby amended and replaced with the following
section:
 
“(ii) If either the New Audited Revenue Threshold or the New Audited Cash Flow
from Operations Threshold has not been met as determined in accordance with
Section 2(d)(i) above, then Applied Spectrum and the Investor Agent shall
promptly provide a joint written instruction to the Escrow Agent (the "New
Financial Statement Investor Joint Instructions") to deliver as promptly as
practicable (such date, the "New Financial Statement Release Date") to each
Investor such number of Escrow Shares equal to the product of (x) the New
Financial Statement Escrow Shares (as defined below) and (y) the quotient of (A)
the number of shares of Common Stock acquired by such Investor in the Offering
or by certain Investors pursuant to the Investment Agreement and (B) the sum of
(1) the number of shares of Common Stock acquired by all Investors in the
Offering and (2) the number of Common Shares issued and issuable to certain
Buyers in connection with the Investment Agreement (other than Warrant Shares,
as defined therein).. For purposes of this Agreement, "New Financial Statement
Escrow Shares") means such number of Escrow Shares equal to the product of (x)
one million and (y) the greater of the number of percentage points in excess of
10% in which (A) the Old Audited Revenues exceeds the New Audited Revenues and
(B) the Old Audited Cash Flow from Operations exceeds the New Cash Flow From
Operations; provided, that such number of New Financial Statement Escrow Shares
shall be capped at the total number of Escrow Shares deposited with the Escrow
Agent in accordance with Section 1(a).


5. Conflict. When the terms and provisions contained in the Transaction
Documents in any way conflict with the terms and provisions contained in this
Agreement, the terms and provisions herein contained shall prevail.


6. Except as amended and modified by this Agreement, all of the terms,
representations, warranties, covenants, indemnifications, agreements and all
other provisions of the Transaction Documents shall continue to remain in full
force and effect.

 
6

--------------------------------------------------------------------------------

 



 
7. Capitalized terms and phrases used in this Agreement without definition shall
have the respective meanings set forth in the Securities Purchase Agreement,
unless otherwise specified.


8. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.


9. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.


10. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


11. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


12. Effectiveness Upon Majority Approval. This Agreement will become effective
at the time that it is joined into by the Company and the holders of at least a
majority of the aggregate number of Registrable Securities issued and issuable
under the Securities Purchase Agreement, and the amendments and modifications
made hereunder shall be binding on all Buyers and holders of Securities as
applicable.






[Signature Page Follows]







 
7

--------------------------------------------------------------------------------

 







 
IN WITNESS WHEREOF, each Buyer, Ever Leader and the Company have caused their
respective signature page to this Modification and Amendment Agreement to be
duly executed as of the date first written above.
 
 
COMPANY:  
BENDA PHARMACEUTICAL, INC.
 
 
By:
 
 
Name: Yiqing Wan
Title: President
 
 
 
 
EVER LEADER:
 
 
EVER LEADER HOLDINGS LIMITED
 
 
By:
 
 
Name: Yiqing Wan
Title: Chief Executive Officer




 
8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Buyer, Ever Leader, and the Company have caused their
respective signature page to this Modification and Amendment Agreement to be
duly executed as of the date first written above.
 
 
BUYERS:
 
 
 
 
 
 
Print Name of Investor(s)
 
 
 
 
By
                    
 
Name: 
 
 
 


 
9

--------------------------------------------------------------------------------

 